department of the treasury internal_revenue_service washington d c uil date oct contact person id number telephone number employer_identification_number legend dear sir or madam this is in response to a letter from m’s authorized legal representatives who have requested certain rulings on m’s behalf these rulings concern the unrelated_business_income_tax treatment of certain activities including m’s acknowledgment in its publications and on its website of sponsoring organizations that provide benefits to m’s members and the provision of a link from m’s website to such sponsoring organizations’ websites m is an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code_of_1986 code as an organization described in sec_501 mis committed to the advancement and prosperity of agriculture and is comprised of many members m conditions of those engaged in agricultural pursuits to improve the grade of their products to develop a higher degree of efficiency in the respective occupations of those engaged in agricultural pursuits and to promote agriculture is affiliated with a national organization n m’s purposes are to better the m engages in a wide variety of activities in furtherance of its exempt purposes including conducting meetings and conferences and providing educational information to members regarding agricultural issues promoting the sharing of information among members regarding common agricultural problems and concerns providing information regarding federal and state legislative and regulatory issues affecting agriculture and promoting youth activities that encourage future careers in agriculture as part of its exempt functions m regularly publishes news publications it accepts advertising in these publications and treats the advertising income as unrelated_business_taxable_income under sec_512 of the code m also operates a website through which it provides its members and the public with up-to-date information on its activities and programs as well as on current issues affecting agriculture m has arrangements with certain service providers that offer special or discounted benefits or services to m’s members examples of such member benefit programs include a rebate arrangement with a particular automobile dealer through which members receive a rebate on their purchase of certain trucks and vans an eyewear program through which members receive a discount on prescription eyewear purchased through certain suppliers discounts on industrial farm and ranch equipment discounts on amusement park and movie tickets and discounts on tires and batteries however more commonly an affiliate of m is the contracting party in some cases m enters into a contract with the member service provider m’s membership benefits also include access to life automobile and casualty insurance which are provided through two insurance_companies o and p m has entered into licensing agreements with o and p that permit those entities to use m’s name and logo in return for royalties the licensing agreements expressly provide that m is not required to provide any endorsement promotion or other services to those entities and m does not provide any such services m’s wholly-owned for-profit subsidiary q has entered into facilities and services agreements with o and p pursuant to which q provides o and p with office space furniture equipment and clerical services as well as shared department services the terms of these agreements provide that q is to be paid for such services on a cost-plus basis with an x percent mark-up above cost which is not less than the fair_market_value of the facilities and services provided m provides information in brochures and on its website about the companies that offer these special or discounted services and benefits to its members other than o and p cases m simply lists the member service provider on its web page and provides information about the service or benefit these listings are not promotional in nature and do not encourage members to use these products or services except in the case of r m does not provide a link to the member service provider's website in these m’s current policy is not to accept advertising from member service providers or other commercial entities on its website although it does accept advertising from member service providers other than o and p in its periodicals m charges such member service providers the same rates that it charges other third parties and it treats all advertising revenues as unrelated_business_income m also believes that it will be able to attract additional advertising in its periodicals if it offers to include web-based advertising for no additional consideration as part of its periodical advertising agreements some of the providers of m’s member benefit programs also sponsor activities eg exhibits breakfasts give-aways at m’s conventions and similar events and m reports revenue received from such sponsorship activities as qualified sponsorship payments in accordance with sec_513 of the code in the case of such sponsorship arrangements m would like to acknowledge the sponsors on its website and to include as part of its sponsor acknowledgments links to the main corporate page of the sponsors’ own websites sec_511 of the code imposes a tax on the unrelated_business_taxable_income of exempt_organizations described in sec_501 including those described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code excludes from the computation of unrelated_business_taxable_income royaities whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_513 of the code provides that the term unrelated_trade_or_business does not include the activity of soliciting and receiving qualified sponsorship payments sec_513 of the code defines the term qualified sponsorship payments as any payment made by any person engaged in a trade_or_business with respect to which there is no arrangement or expectation that such person will receive any substantial_return_benefit other than the use or acknowledgment of the name or logo or product lines of such person’s trade_or_business in connection with the activities of the organization that receives such payment such a use or acknowledgment does not include advertising such person’s products or services including messages containing qualitative or comparative language price information _ or other indications of savings or value an endorsement or an inducement to purchase sell or use such products or services sec_1_512_a_-1 of the income_tax regulations provides that in certain cases gross_income is derived from an unrelated_trade_or_business activity that exploits an exempt activity one example of such exploitation is the sale of advertising in a periodical of an exempt_organization that contains editorial material related to the accomplishment of the organization's exempt_purpose sec_1_512_a_-1 of the regulations provides that amounts realized by an exempt_organization from the sale of advertising in a periodical constitute gross_income from an unrelated_trade_or_business activity involving the exploitation of an exempt activity namely the circulation and readership of the periodical developed through the production and distribution of the readership content of the periodical sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non- exempt_organizations sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_1_513-4 of the regulations provides that the provisions in this section do not apply to income derived from the sale of advertising or acknowledgments in exempt_organization periodicals the regulation states that for this purpose the term periodical means regularly scheduled or printed material published by or on behalf of the exempt_organization that is not related to and primarily distributed in connection with a specific event conducted by the exempt_organization the regulation also provides that for this purpose printed material includes material that is published electronically sec_1_513-4 of the regulations provides that for purposes of this section the term advertising means any message or other programming material which is broadcast or otherwise transmitted published displayed or distributed and which promotes or markets any trade_or_business or any service facility or product sec_1_513-4 of the regulations contains examples that illustrate the provisions of this section in example an exempt_organization posts a list of sponsors on its website including the sponsor's name and internet address which appears as a hyperlink from the exempt organization's website to the sponsor's website the example concludes that posting the sponsor's website address constitutes an acknowledgment example describes an exempt_organization that maintains a website containing a hyperlink to a sponsor's website where an endorsement by the exempt_organization for the sponsor's product appears the exempt_organization approved the endorsement before it was posted on the sponsor's website the example concludes that the endorsement is advertising revrul_81_178 1981_2_cb_135 considers the application of sec_512 of the code to two situations in which payments are received by an exempt_organization the holding in situation is that payments for_the_use_of the organization's trademarks trade names and service marks are royalties under sec_512 however in situation the holding is that payments for personal appearances and interviews are not royalties but are compensation_for_personal_services in 86_f3d_1526 cir affg tcmemo_1993_ and rev'g 103_tc_307 the court stated that royalties in sec_512 of the code are defined as payments received for the right to use intangible_property rights and that such definition does not include payments for services with respect to income derived from the sierra club's rental of its mailing list the court held that such income was royalty income under sec_512 and not payment for services with respect to income derived from the sierra club's affinity credit card program the court remanded for findings_of_fact as to whether the amounts in question constitute royalties under sec_512 the tax_court f subsequently concluded that such amounts were royalties and therefore not taxable under sec_511 see tcmemo_1999_86 in oregon state university alumni association inc v commissioner and alumni association of the university of 193_f3d_1098 cir the court held that payments made by a bank to the alumni associations were not payments for promotional and management services associated with their mailing lists but were royalty payments excluded from unrelated_business_taxable_income under sec_512 of the code in 112_tc_332 the court found that with the exception of the list brokerage activities all the list rental transaction activities were royalty- related and therefore each rental payment constituted a royalty excluded from unrelated_business_taxable_income under sec_512 of the code the court found that the parties involved in the transaction engaged in activities to exploit and protect the mailing list and thus the activities were royalty-related the parties included the list manager the list owner petitioner the company that stored the rental list and the list brokers moreover the court found that the list broker's activities were provided solely to the mailers and solely for their convenience and that the list broker was not an agent of common cause see also planned parenthood federation of america inc v commissioner t c memo as noted previously organizations described in sec_501 of the code are subject_to tax on their unrelated_business_income under sec_511 in order for such an organization's income to be subject_to the unrelated_business_income_tax three requirements must be met the income must be from a trade_or_business the trade_or_business must be regularly carried on and the conduct of the trade_or_business must not be substantially related to the organization's exempt_purpose or function see section dollar_figure a of the regulations if these three requirements are met it is then necessary to consider whether any of the special exceptions to unrelated_trade_or_business such as the exception for qualified sponsorship payments under sec_513 or any of the modifications such as the exception for royalties under sec_512 are applicable here m has arrangements with third-party service providers that offer special or discounted services and benefits to m's members m provides these programs in order to attract and retain members who are interested in and who support the purposes of m and to create a strong membership base that actively participates in m’s exempt_activities consistent with these goals m publicizes the availability of such services and benefits to its members and to potential members by describing the services and benefits and by providing the contact information for each service provider m does not currently charge service providers a fee for such listings and it does not intend to charge a fee for a link from its website to the websites of the service providers these services and benefits are only available to m’s members and not the general_public based on the foregoing information m’s listing of information about service providers in its publications and on its website and its providing of a link from its website to the websites of the service providers is not a trade_or_business within the meaning of sec_513 of the code and does not constitute an unrelated_trade_or_business under sec_51 a m receives from o and p licensing revenues which are treated as royalties under sec_512 of the code m proposes to list information about o and p on its publications and brochures and on its website and to provide links to their websites as part of the listings m states that the proposed listings and links will be a mechanism through which m will communicate the availability of these services and benefits to its members m represents that it does not provide personal or other services to o and p in connection with its licensing arrangements and q provides any such services on a fair_market_value basis under these circumstances the above-described listings and links will not cause any portion of m’s licensing revenues from o and p to be treated other than as royalties under sec_512 see revrul_81_178 supra and sierra club inc v commissioner et al supra m receives from the service providers licensing revenues which are treated as royalties under sec_512 of the code m states that the income it derives from the sale of periodical and banner advertising to the service providers at m’s customary rates is unrelated_business_taxable_income under sec_512 m has represented that the advertising arrangements with the service providers will be determined on a separate and independent basis from the licensing arrangements with service providers in the case of advertisers such as o and p that are also licensees of m the advertising and royalty arrangements will be governed by separate agreements and the amounts of the royalty and advertising payments will be determined on a separate and independent basis licensees will not be treated more or less favorably than other organizations wishing to purchase advertising space in m’s periodicals or on its website under these circumstances the sale of advertising will not adversely affect the treatment of licensing revenues as royalties under sec_512 see revrul_81_178 supra and sierra club inc v commissioner et al supra in deciding whether banner advertising on m's website is periodical advertising it is necessary to determine whether the website is a periodical for purposes of sec_1_512_a_-1 of the regulations this regulation provides special rules for computing the tax on unrelated_business_income in the case of an exempt organization's sale of advertising in a periodical sec_1_513-4 specifically provides that the corporate sponsorship regulations do not apply to advertising or acknowledgments in periodicals of exempt_organizations the term periodical is generally defined as regularly scheduled or printed material published by or on behalf of an exempt_organization here the periodical advertising regulations under sec_1_512_a_-1 would apply to m's sale of banner advertising on its website only where such advertising is part of a periodical that appears on-line if such advertising appears on m's website generally and not as part of an on-line periodical sec_1_512_a_-1 would not apply m has stated that it may offer to include advertising on its website for no additional consideration as part of periodical advertising arrangements although m may choose to charge those who advertise in its periodicals no additional consideration for advertisements appearing on its website such website advertising undoubtedly will have some separate value that may or may not have to be included in the computation of periodical advertising under sec_1_512_a_-1 of the regulations as noted above these regulations would apply to advertising on m's website only where such advertising is part of a periodical that appears on- line these regulations would not apply if the advertising appeared on m's website generally and not part of an on-line periodical under these circumstances if an advertiser pays man amount that is attributable only to periodical advertising including on-line periodical advertising sec_1_512_a_-1 would apply to the entire payment and no allocation between periodical and non-periodical advertising would be necessary on the other hand if an advertiser pays m an amount that is attributable to both periodical advertising and advertising that appears on m's website generally an allocation would have to be made between periodical and non-periodical advertising in defining a qualified_sponsorship_payment sec_513 of the code for purposes of the rules applicable to corporate distinguishes between an acknowledgment and advertising an acknowledgment of a sponsor's name and logo or product lines is consistent with treatment of a sponsor's payment as a qualified_sponsorship_payment while advertising falls outside the exception to unrelated_trade_or_business under sec_513 sponsorship advertising is defined in sec_1_513-4 of the regulations as any message or other programming material which is broadcast or otherwise transmitted published displayed or distributed and which promotes or markets any trade_or_business or any service facility or product sec_1_513-4 example addresses a situation in which a sponsor's name and internet address appear as a hyperlink from an exempt organization's website to the sponsor's website the example concludes that this constitutes an acknowledgment in the instant case m's provision of a link to a sponsor's website in connection with the acknowledgment of a sponsorship payment will not be treated as advertising but constitutes an acknowledgment under sec_513 based on the above facts we rule as follows m's listing of information about third-party providers of services to m's members in m's publications and brochures and on its website is not a trade_or_business within the meaning of sec_513 of the code and will not constitute an unrelated_trade_or_business under sec_513 m's providing of a link from its website to the websites of third-party providers of services to m's members as part of its listing of information about such service providers is not a trade_or_business within the meaning of sec_513 of the code and will not constitute an unrelated_trade_or_business under sec_51 a m's listing of information about o and p in m's publications and brochures and on its website and its providing of a link to o's and p's websites as part of the website listing will not cause any portion of m’s licensing revenues from those companies to be treated other than as royalties under sec_512 of the code m's income from the sale of periodical and banner advertising to third-party providers of services to m's members at its customary rates including to o and p on an exclusive basis constitutes unrelated_business_taxable_income under sec_512 of the code and the sale of such advertising will not cause any portion of m's licensing revenues from such service providers to be treated other than as royalties under sec_512 m's sale of banner advertising on its website is not periodical advertising within the meaning of sec_1_512_a_-1 of the regulations provided such advertising is not part of an on-line version of m’s periodicals no allocation between periodical and non-periodical advertising including on-line periodical advertising must be made where an advertiser pays m an amount that is attributable only to periodical advertising sec_1_512_a_-1 of the regulations would apply to the entire payment an allocation between periodical and non- periodical advertising must be made where an advertiser pays m an amount that is attributable to both periodical advertising and advertising that appears on m's website generally m's providing of a link to a sponsor's website in connection with an acknowledgment of a sponsorship payment will not be treated as advertising but constitutes an acknowledgment within the meaning of sec_513 of the code and will not constitute an unrelated_trade_or_business under sec_513 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m's authorized representatives a copy of this letter should be kept in m’s permanent records this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper tr robert c harper jr manager exempt_organizations technical group sneer nacseltihaanonamermeinimnnt in nace meee mestonest
